department of the treasury_department of the treasury internal_revenue_service internal_revenue_service washington d c washington d c date uil number release date cc dom p si cam-114724-98 cam-116039-98 memorandum for district_director district chief examination_division from senior technician reviewer branch cc dom p si subject no rule on form 3115s x sub1 sub2 sub3 sub4 sub5 sub6 sub7 sub8 cam-114724-98 cam-116039-98 sub9 sub10 sub11 sub12 sub13 this memorandum is to inform you that we recently issued no rule letters in response to two form 3115s application_for a change in accounting_method dated date both form 3115s were submitted by x on behalf of its subsidiaries sub through sub13 both form 3115s relate to the amortization of broadcast rights for feature films with limited run contracts currently sub1 through sub10 use the income forecast method which is a permissible method and sub11 through sub13 use a method described as the greater of straight_line over the contractual term or accelerated_depreciation over the planned number of showings which may not be a permissible method sub through sub13 propose to amortize the rights on a title- by-title basis using the straight_line method over the contractual term each title is available to show although we are tentatively adverse to sub1 through sub13’s proposed method we issued no rule letters in response to the form 3115s because of the cam-114724-98 cam-116039-98 open regulation project under sec_167 of the internal_revenue_code this regulation project will likely address issues raised in the form 3115s kathleen reed kathleen reed senior technician reviewer branch passthroughs and special industries
